Case: 14-50794     Document: 00513151574        Page: 1   Date Filed: 08/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-50794                  United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
UNITED STATES OF AMERICA,                                             August 12, 2015
                                                                       Lyle W. Cayce
                Plaintiff - Appellee                                        Clerk

v.

JESSE DOMINGUEZ,

                Defendant - Appellant

-------------

CONSOLIDATED WITH 14-50823


UNITED STATES OF AMERICA,

                Plaintiff - Appellee

v.

CRYSTAL DOERR,

                Defendant - Appellant



                   Appeals from the United States District Court
                         for the Western District of Texas
                               USDC No. 5:14-CR-24


Before STEWART, Chief Judge, and JOLLY and GRAVES, Circuit Judges.
     Case: 14-50794      Document: 00513151574         Page: 2    Date Filed: 08/12/2015



                                      No. 14-50794
PER CURIAM:*
       We have read the record, studied the briefs, and heard very capable
arguments from both parties.            We have concluded, in the light of our
precedents, that reasonable suspicion is not supported by the facts in this case.
Too many of the asserted bases for reasonable suspicion can plausibly be
explained as normal or innocent conduct; and from which, criminal suspicion
under the Fourth Amendment cannot convincingly be inferred. Accordingly,
the judgment of the district court is REVERSED and VACATED. The case is
REMANDED for entry of a judgment of acquittal.
                                        REVERSED, VACATED, and REMANDED
                                                       for entry of judgment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2